Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Theos Fedro Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  819 Ellis Street
                                  San Francisco, CA 94109
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Francisco                                                   Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




              Case: 21-30202               Doc# 1       Filed: 03/16/21            Entered: 03/16/21 11:43:23                   Page 1 of 11
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Theos Fedro Holdings, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4889

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known

              Case: 21-30202                Doc# 1          Filed: 03/16/21          Entered: 03/16/21 11:43:23                     Page 2 of 11
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Theos Fedro Holdings, LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                                25,001-50,000
                                 50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




             Case: 21-30202              Doc# 1          Filed: 03/16/21           Entered: 03/16/21 11:43:23                     Page 3 of 11
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Theos Fedro Holdings, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 16, 2021
                                                  MM / DD / YYYY


                             X   /s/ Philip Achilles                                                      Philip Achilles
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Sarah M. Stuppi                                                       Date March 16, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sarah M. Stuppi 103041
                                 Printed name

                                 Law Offices of Stuppi & Stuppi
                                 Firm name

                                 1630 N. Main Street, #332
                                 Walnut Creek, CA 94596
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     415-786-4365                  Email address      sarah@stuppilaw.com

                                 103041 CA
                                 Bar number and State




              Case: 21-30202             Doc# 1         Filed: 03/16/21             Entered: 03/16/21 11:43:23                    Page 4 of 11
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
 Fill in this information to identify the case:

 Debtor name         Theos Fedro Holdings, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 16, 2021                          X /s/ Philip Achilles
                                                                       Signature of individual signing on behalf of debtor

                                                                       Philip Achilles
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




            Case: 21-30202                    Doc# 1            Filed: 03/16/21             Entered: 03/16/21 11:43:23          Page 5 of 11
 Fill in this information to identify the case:
 Debtor name Theos Fedro Holdings, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                     Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dennis J. Herrera,                                                                                                                                                     $230,000.00
 City Attorney
 City and County of
 San Francisco
 Abatement
 Settlements
 1390 Market Street,
 6th Street
 San Francisco, CA
 94102
 Forge Development                                                                                                                                                        $75,000.00
 Corporation
 155 Montgomry
 Street, Suite 300
 San Francisco, CA
 94104
 Hanson Bridgett                                                                                                                                                          $28,000.00
 LLP
 Attention: Martin
 Goodman
 456 Montgomery
 Street, Suite 1300
 San Francisco, CA
 94104
 Kevin Reese                                                                                                                                                              $75,000.00
 Ogle, Deakins,
 Nash, Smoak, et al.
 Steuart Tower, Suite
 1300
 One Market Plaza
 San Francisco, CA
 94105




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 21-30202                    Doc# 1            Filed: 03/16/21          Entered: 03/16/21 11:43:23                            Page 6 of 11
 Debtor    Theos Fedro Holdings, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Niall Vignoles                                                                                                                                                           $99,000.00
 Law Offices of Niall
 Vignoles, PC
 649 Mission Street,
 5th Floor
 San Francisco, CA
 94105
 San Francisco Tax                                                                                                                                                      $120,000.00
 Collector - Prop. Tax
 City and County of
 San Francisco
 1 Dr. Carlton B.
 Goodlett Place
 San Francisco, CA
 94102
 Soteris Achilleos                                                                                                                                                      $220,000.00
 20, Iphigenias
 Street, Flat 201
 CY - 2007 Strovolos,
 Nicosia
 U.S. Business                                                                                                                                                          $150,000.00
 Administration
 Disaster Assistance
 Processing and
 Disbursement
 Center
 14925 Kingsport
 Road
 Fort Worth, TX
 76155
 Wells Fargo Bank                                                                                                                                                         $65,000.00
 Lockbox Services
 51174
 Attention: WF Credit
 Card
 3440 Flair Drive
 El Monte, CA 91731




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                 Case: 21-30202                    Doc# 1            Filed: 03/16/21          Entered: 03/16/21 11:43:23                            Page 7 of 11
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Theos Fedro Holdings, LLC                                                                      Case No.
                                                                                    Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 16, 2021                                              /s/ Philip Achilles
                                                                         Philip Achilles/Managing Member
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case: 21-30202                    Doc# 1            Filed: 03/16/21         Entered: 03/16/21 11:43:23         Page 8 of 11
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




     Assured Lender Services, Inc.
     111 Pacifica, Suite 140
     Irvine, CA 92618



     Dennis J. Herrera, City Attorney
     City and County of San Francisco
     Abatement Settlements
     1390 Market Street, 6th Street
     San Francisco, CA 94102



     Forge Development Corporation
     155 Montgomry Street, Suite 300
     San Francisco, CA 94104



     Hanson Bridgett LLP
     Attention: Martin Goodman
     456 Montgomery Street, Suite 1300
     San Francisco, CA 94104



     Kevin Reese
     Ogle, Deakins, Nash, Smoak, et al.
     Steuart Tower, Suite 1300
     One Market Plaza
     San Francisco, CA 94105



     Kevin Reese
     Ogle, Deakins, Nash Smoak, et al.
     P.O. Box 89
     Columbia, SC 29202



     Niall Vignoles
     Law Offices of Niall Vignoles, PC
     649 Mission Street, 5th Floor
     San Francisco, CA 94105



     Pender Capital
     11766 Wilshire Boulevard, Suite 1460
     Los Angeles, CA 90025




    Case: 21-30202   Doc# 1   Filed: 03/16/21   Entered: 03/16/21 11:43:23   Page 9 of 11
 San Francisco Tax Collector - Prop. Tax
 City and County of San Francisco
 1 Dr. Carlton B. Goodlett Place
 San Francisco, CA 94102



 Soteris Achilleos
 20, Iphigenias Street, Flat 201
 CY - 2007 Strovolos, Nicosia



 State of California
 Department of Industrial Relations, DSLE
 320 W. 4th Street, Suite 600
 Los Angeles, CA 90013



 U.S. Business Administration
 Disaster Assistance
 Processing and Disbursement Center
 14925 Kingsport Road
 Fort Worth, TX 76155



 Wells Fargo Bank
 Lockbox Services 51174
 Attention: WF Credit Card
 3440 Flair Drive
 El Monte, CA 91731




Case: 21-30202   Doc# 1   Filed: 03/16/21   Entered: 03/16/21 11:43:23   Page 10 of 11
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Theos Fedro Holdings, LLC                                                                   Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Theos Fedro Holdings, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 March 16, 2021                                                        /s/ Sarah M. Stuppi
 Date                                                                  Sarah M. Stuppi 103041
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Theos Fedro Holdings, LLC
                                                                       Law Offices of Stuppi & Stuppi
                                                                       1630 N. Main Street, #332
                                                                       Walnut Creek, CA 94596
                                                                       415-786-4365 Fax:925-287-8113
                                                                       sarah@stuppilaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           Case: 21-30202                    Doc# 1            Filed: 03/16/21       Entered: 03/16/21 11:43:23     Page 11 of 11
